Exhibit 99.1 Kinross Gold Corporation 25 York Street, 17th Floor Toronto, ON CanadaM5J 2V5 NEWS RELEASE Kinross warrants expiring September 7, 2011 Toronto, Ontario, August 26, 2011 – Kinross Gold Corporation (TSX: K; NYSE: KGC) (“Kinross”) would like to remind holders of the outstanding K.WT.B warrants (TSX: K.WT.B) that the warrants expire Wednesday, September 7, 2011 at 4:30 p.m. (PDT).The warrants will cease trading on the TSX on Wednesday, September 7, 2011 at 12:00 p.m. (EDT). One warrant entitles the holder to purchase 0.4447 of a Kinross commonshare and C$0.01 at an exercise price of C$10.00. Questions regarding the warrants can be directed to the Warrant Trustee, Computershare Trust Company of Canada, at 1-800-564-6253 (North America) or1-514-982-7555 (International). About Kinross Gold Corporation Kinross is a Canadian-based gold mining company with mines and projects in Brazil, Canada, Chile, Ecuador, Ghana, Mauritania, Russia and the United States, employing approximately 7,500 people worldwide. Kinross’ strategic focus is to maximize net asset value and cash flow per share through a four-point plan built on: delivering mine and financial performance; attracting and retaining the best people in the industry; achieving operating excellence through the “Kinross Way”; and delivering future value through profitable growth opportunities. Kinross maintains listings on the Toronto Stock Exchange (symbol:K) and the New York Stock Exchange (symbol:KGC). Media Contact Steve Mitchell Vice-President, Corporate Communications phone: 416-365-2726 steve.mitchell@kinross.com Investor Relations Contact Erwyn Naidoo Vice-President, Investor Relations phone: 416-365-2744 erwyn.naidoo@kinross.com www.kinross.com
